UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2615



RICHARD KENT,

                                                          Petitioner,

          versus


NORFOLK SHIPBUILDING & DRYDOCK CORPORATION;
BENEFITS REVIEW BOARD, UNITED STATES DEPART-
MENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-206)


Submitted:   May 10, 2000              Decided:     September 6, 2000


Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John H. Klein, MONTAGNA, KLEIN & CAMDEN, L.L.P., Norfolk, Virginia,
for Petitioner. Richard E. Garriott, Jr., CLARKE, DOLPH, RAPAPORT,
HARDY & HULL, P.L.C., Norfolk, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Norris Kent petitions this court for review of a deci-

sion and order of the Benefits Review Board ("Board") affirming the

administrative law judge's denial of longshore benefits on the

ground that Kent's injury did not occur on a covered situs, as

required by 33 U.S.C.A. § 903(a) (West 1986 & Supp. 1999).   We have

reviewed the briefs and record on appeal, and our review discloses

that the Board's decision is supported by substantial evidence, is

rational, and is in accordance with the law.      See Norfolk Ship-

building & Drydock Corp. v. Hord, 193 F.3d 797, 800 (4th Cir. 1999)

(stating standard of review).     Accordingly, because we find that

the site of the injury is not a covered situs, see Sidwell v.

Express Container Servs., Inc., 71 F.3d 1134, 1138-40 (4th Cir.

1995), we deny Kent's petition for review on the reasoning of the

Board.     See Kent v. Norfolk Shipbuilding & Drydock Corp., No. 99-

206 (B.R.B. Oct. 29, 1999). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                    PETITION DENIED




                                  2